Name: The Schengen acquis - Decision of the Executive Committee of 22 December 1994 on the exchange of statistical information on the issuing of uniform visas (SCH/Com-ex (94) 25)
 Type: Decision
 Subject Matter: international affairs;  economic analysis;  information and information processing;  international law
 Date Published: 2000-09-22

 Avis juridique important|41994D0025The Schengen acquis - Decision of the Executive Committee of 22 December 1994 on the exchange of statistical information on the issuing of uniform visas (SCH/Com-ex (94) 25) Official Journal L 239 , 22/09/2000 P. 0173 - 0174DECISION OF THE EXECUTIVE COMMITTEEof 22 December 1994on the exchange of statistical information on the issuing of uniform visas(SCH/Com-ex (94)25)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 12(3) of the abovementioned Convention,HAS DECIDED AS FOLLOWS:1. The Contracting Parties shall exchange statistical information with each other on the issuing of uniform visas. The table attached hereto indicates what information is to be gathered and the intervals at which these exchanges are to take place.2. The Contracting Parties shall transmit the statistical information to the Schengen General Secretariat. The Secretariat shall collate this information and compile global tables giving an overview of each period, which it shall make available to the Contracting Parties.3. Notwithstanding the above exchanges, statistical information may also be exchanged locally within the framework of consular cooperation in accordance with a procedure agreed on by the Representations concerned.Bonn, 22 December 1994.The ChairmanBernd SchmidbauerExchange of statistics on the issuing of visasSCH/II-Visa (94)33 rev.>TABLE>